This is an action to recover damages for personal injuries suffered by the plaintiff and caused, as alleged in the complaint, by the negligence of the defendant.
At the close of all the evidence the defendant moved for judgment dismissing the action as of nonsuit. The motion was allowed. The plaintiff did not except to the order allowing the motion. There was judgment dismissing the action as of nonsuit.
The plaintiff excepted to the judgment and appealed to the Supreme Court.
The plaintiff did not except to the order of the trial court, allowing the motion of the defendant, at the close of all the evidence, for judgment as of nonsuit. For this reason, the order is not subject to review by this Court.
The only exception in the record is to the judgment. As there is no error in the judgment, it must be affirmed. McCoy v. Trust Co.,204 N.C. 721, 169 S.E. 644, and cases there cited.
Affirmed.